Colt, J.
This action is to recover commissions for nego*172tiating and selling certain shares of stock in a corporation. The whole evidence produced negatives any sale of the stock by the plaintiff. The sale was actually effected by the defendant in the absence of the plaintiff. The services rendered for the defendant were not those stated in the declaration. If of any value to the defendant, and rendered at his request, upon promise of compensation, express or implied, they may be recovered for under a count properly framed. Exceptions overruled.